Name: Council Regulation (EEC) No 40/81 of 1 January 1981 fixing the basic prices and the buying-in prices applicable in Greece to cauliflowers and apples
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 Avis juridique important|31981R0040Council Regulation (EEC) No 40/81 of 1 January 1981 fixing the basic prices and the buying-in prices applicable in Greece to cauliflowers and apples Official Journal L 003 , 01/01/1981 P. 0011 - 0011 Spanish special edition: Chapter 03 Volume 20 P. 0168 Portuguese special edition Chapter 03 Volume 20 P. 0168 COUNCIL REGULATION (EEC) No 40/81 of 1 January 1981 fixing the basic prices and the buying-in prices applicable in Greece to cauliflowers and apples THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the 1979 Act of Accession, and in particular Article 60 (b), thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the producer prices for cauliflowers and apples, recorded in Greece during the reference period determined pursuant to Article 74 of the Act of Accession are, on average, higher than the prices in the Community of Nine ; whereas, in order to bring about a single market for the said products more rapidly, the common basic prices and buying-in prices for the said products should be applied in Greece with effect from accession, by virtue of Article 60 (b) of the said Act, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1981, the common basic prices and buying-in prices for cauliflowers and apples shall apply in Greece. Article 2 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 January 1981. For the Council The President D.F. VAN DER MEI (1) OJ No C 346, 31.12.1980.